DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/591,829 filed 03 October 2019. Claims 1-20 pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:
Line 3 recites “of a drive wheel,” but should read –to a drive wheel--.
Claims 8-14 are additionally objected to as depending from an objected claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 and 15-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A rotatable drive axle for an electric vehicle, comprising: a rotatable vehicle drive axle configured to be disposed along a transverse axis of an electric vehicle and having an axle end that is configured for attachment of a drive wheel; and a 
Claim 15:
A rotatable drive axle for an electric vehicle, comprising: a rotatable vehicle drive axle configured to be disposed along a transverse axis of an electric vehicle and having a wheel end that is configured for attachment of a drive wheel; a selectively movable differential configured to be disposed on the rotatable vehicle drive axle and configured to operatively couple motive power of a selectively movable electric propulsion motor comprising a rotatable motor shaft rotatable about a motor axis to the rotatable vehicle drive axle and the drive wheel, the selectively movable electric propulsion motor and the motor axis configured to be oriented in a substantially vertical direction and movable with reference to the rotatable vehicle drive axle; a second rotatable vehicle drive axle configured to be laterally spaced apart from the rotatable vehicle drive axle and configured to be disposed along the transverse axis and having a {01152610 3}56TEMA-2034-A second axle end that is configured for attachment of a second drive wheel, the second drive wheel disposed opposite the drive wheel along the transverse axis; a second selectively movable differential configured to be disposed on the second rotatable vehicle 
Regarding claims 1 and 15, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the claims require a system that has a moveable differential and moveable electric motor with the electric motor being substantially vertical and being moveable with reference to a vehicle drive axle. In other words, the claims require that both a differential and electric motor, that is perpendicular to a drive axle, be able to pivot with respect to the drive axle. This unique feature is not equivalent to the ability of the differential and electric motor to rotationally move during torque generation and distribution. In addition to the motor and differential moving due to torque generation and distribution, the differential and motor must also be able to pivot relative to a drive axle. The prior art of record fails to establish the unique system forth, in combination with the remaining limitations. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance. It is further noted that claims 7-14 are allowable for the same reasons set forth once the objected subject matter has been corrected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
This application is in condition for allowance except for the following formal matters: 
See claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10396631 teaches a dual electric motor system with respective differentials. However, the reference fails to teach or render obvious that a motor and differential that can move in relation to a drive axle.
9914348 teaches a pivot member for use in an electric drive for a wheel hub. However, the reference fails to teach or render obvious that there is an electric machine located vertically with respect to a drive axle and that the electric machine and a differential are moveable with respect the drive axle.
2010/0155168 teaches an electric machine that is located vertically with respect to a drive axle. However, the reference fails to teach or render obvious that the electric machine is moveable with respect to the drive axle and that there is a differential that is also moveable with respect to the drive axle.
2008/0190677 teaches an electric machine that is located at an angle with respect to a drive axle. However, the reference fails to teach or render obvious that the electric machine is moveable with respect to the drive axle and that there is a differential that is also moveable with respect to the drive axle.
2001/0011611 teaches an electric machine that is located vertically with respect to a drive axle. However, the reference fails to teach or render obvious that the electric machine is moveable with respect to the drive axle and that there is a differential that is also moveable with respect to the drive axle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659